DETAILED ACTION
This action is in response to application filed on 28 June 2021 (including amendment filed simultaneously).  Claims 21-40 are now pending in the present application and claims 1-20 are cancelled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
08 September 2022
12 April 2022
20 January 2022
22 July 2021 (2 IDS’s) 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.






Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,666 B2 (Agarwal et al.; application no. 16/888,860; Applicant Admitted Art; hereinafter ARA ‘666).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US patent AAA ‘666 claim the same subject matter.  The common subject matter is intermediate logical interfaces in a virtual distributed router environment.
Claims 21-40 are drawn to a method and non-transitory machine readable medium of configuring a logical network.  In particular, claims 21-40 of the instant application is a broader version of claims 1-21 of AAA ‘666.  As in claims 21-40 above, AAA ‘666 claims 1-20 are drawn to a method and non-transitory machine readable medium of configuring a logical network .
Therefore, the US patent reference AAA ‘666 includes the same manipulations of the instant application and as addressed above more than adequately meets the claim limitations.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,693,783 B2 (Agarwal et al.; application no. 16/421,446; Applicant Admitted Art; hereinafter AAA ‘783).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US patent AAA ‘783 claim the same subject matter.  The common subject matter is intermediate logical interfaces in a virtual distributed router environment.
Claims 21-40 are drawn to a method and non-transitory machine readable medium of configuring a logical network.  In particular, claims 21-40 of the instant application is a broader version of claims 1-21 of AAA ‘783.  As in claims 21-40 above, AAA ‘783 claims 1-21 are drawn to a system and method of operating a logical network over a plurality of host machines.
Therefore, the US patent reference AAA ‘783 includes the same manipulations of the instant application and as addressed above more than adequately meets the claim limitations.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,361,952 B2 (Agarwal et al.; application no. 14/840,228; Applicant Admitted Art; hereinafter AAA ‘952).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US patent AAA ‘952 claim the same subject matter.  The common subject matter is intermediate logical interfaces in a virtual distributed router environment.
Claims 21-40 are drawn to a method and non-transitory machine readable medium of configuring to a logical network.  In particular, claims 21-40 of the instant application is a broader version of claims 1-20 of AAA ‘952.  As in claims 21-40 above, AAA ‘952 claims 1-20 are drawn to a system, non-transitory machine readable medium, and method of operating a logical network over a plurality of host machines.
Therefore, the US patent reference AAA ‘952 includes the same manipulations of the instant application and as addressed above more than adequately meets the claim limitations.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,225,184 B2 (Agarwal et al.; application no. 14/840,309; Applicant Admitted Art; hereinafter AAA ‘184).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US patent AAA ‘184 claim the same subject matter.  The common subject matter is intermediate logical interfaces in a virtual distributed router environment.
Claims 21-40 are drawn to method and non-transitory machine readable medium of configuring to a logical network.  In particular, claims 21-40 of the instant application is a broader version of claims 1-18 of AAA ‘184.  As in claims 21-40 above, AAA ‘184 claims 1-18 are drawn to a system, non-transitory machine readable medium, and method of operating a logical network over a plurality of host machines.
Therefore, the US patent reference AAA ‘184 includes the same manipulations of the instant application and as addressed above more than adequately meets the claim limitations.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462             

WJD,Jr
09 December 2022